   
 
 

Case 1:20-mc-00155-CM Document 2 Filed 03/16/20 Page 1 of

cette

  
 

 

OF
MAR 16 2020

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

M10-468

IN RE: CORONAVIRUS/COVID-19 PANDEMIC
REVISED STANDING ORDER

 

 

THIS MATTER RELATES TO: Entry Into Courthouses

 

In order to protect public health, and in recognition of the national emergency that
was declared by the President of the United States on March 13, 2020, the United States
District Court for the Southern District of New York hereby issues the following order:

The United States Courthouses in Manhattan, White Plains and Poughkeepsie will
remain open for business, but access to the buildings will be restricted. Security will only
permit access to the following persons:

¢ Persons who have been ordered to appear by any judge of the Southern District
of New York;

¢ Persons who have been directed to appear by the Probation Office or by
Pretrial Services;

¢ Debtors, creditors and their attorneys who have case-related business before
the Bankruptey Court;

e Government employees who work in the courthouse and are authorized to
appear by their employer;

* Contractors who are authorized to appear by the Office of the District
Executive;

¢ United States Postal Service mail carriers, private mail carriers and private
delivery services;

e Law enforcement personnel;
¢ Credentialed courthouse press;

¢ Family members of criminal defendants who are attending scheduled
proceedings;

 

 
Case 1:20-mc-00155-CM Document 2 Filed 03/16/20 Page 2 of 2

¢ Persons with an interest in attending scheduled criminal trials:
* Victims and their family members who are attending scheduled proceedings;
¢ Jurors in ongoing trials and grand jurors; and

* Persons designated by the Chief Judge of the United States Court of Appeals
for the Second Circuit.

Persons otherwise authorized to enter must pass the screening protocol that can be found
in the Second Amended Standing Order in the matter now entitled Jn re Coronavirus/COVID-
19 Pandemic (M-10-468), entered March 13, 2020, which can be found at
hutps://nysd.uscourts.gov/covid-19-coronavirus. No one will be permitted to enter in violation of
that protocol,

SO ORDERED.

Dated: March 16, 2020 5
New York, New York hi. jy hick.

COLLEEN McMAHON
Chief United States District Judge

 

 

 

Aa en RH ne ETA

 
